                       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

CRYSTAL FELCH,

                              Plaintiff,

vs.                                                           Case No.: 18-cv-113

NANCY BERRYHILL,
    Commissioner of Social Security,

                              Defendant.


                                    NOTICE OF APPEAL



       Notice is hereby given that Crystal Felch, by her attorney, Dana W. Duncan, Duncan
Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United States
Court of Appeals for the Seventh Circuit, an order dated January 9, 2019 and the judgment dated
January 9, 2019 by Federal District Judge Barbara Crabb which affirmed the decision of the
Defendant, Nancy Berryhill, Commissioner of Social Security, denying plaintiff’s
application for disability insurance benefits under 42 U.S.C. §§ 216(i) and 223.
       Dated this 8th day of March, 2019.


                                                    DUNCAN DISABILITY LAW, S.C.
                                                    Attorneys for the Plaintiff


                                                    /s/ Dana W. Duncan
                                                    Dana W. Duncan
                                                    State Bar I.D. No. 01008917
                                                    555 Birch St
                                                    Nekoosa, WI 54457
                                                    (715) 423-4000
